Name: Commission Regulation (EEC) No 1048/84 of 13 April 1984 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1984/85 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4 . 84 Official Journal of the European Communities No L 102/29 COMMISSION REGULATION (EEC) No 1048/84 of 13 April 1984 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1984/85 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, 31 March 1984 (5) ; whereas a derogation should there ­ fore be introduced from the abovementioned Article 7 to cover the beginning of the 1984/85 milk year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets for milk and milk products ('), as last amended by Regulation (EEC) No 861 /84 (2), and in particular Article 6 thereof, Whereas the general rate of the co-responsibility levy applicable during the 1984/85 milk year is 3 % of the target price for milk for that milk year and the reduced rate applicable to the first 60 000 kilograms per producer per year in less-favoured areas is there ­ fore, pursuant to Article 1 (3) of Regulation (EEC) No 1079/77, 2,5 % of the target price ; Whereas it is consequently necessary to adjust the figures given in Articles 2 ( 1 ) and 5 (2) of Commission Regulation (EEC) No 1 822/77 (3), as last amended by Regulation (EEC) No 1388/83 (4) ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1822/77 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . During the 1984/85 milk year the amount of the levy per 100 kilograms of cow's milk shall be : (a) as regards the general rate mentioned in Article 2 (6) of Regulation (EEC) No 1079/77, 0,8229 ECU ; (b) as regards the reduced rate under Article 1 (3) of Regulation (EEC) No 1079/77, 0,6858 ECU.' 2 . The first subparagraph of Article 5 (2) is replaced by the following : '2. During the 1984/85 milk year the amount of the levy per 100 kilograms of skimmed milk or buttermilk for which the aid mentioned in para ­ graph 1 is given shall be : (a) as regards the general rate mentioned in Article 2 (6) of Regulation (EEC) No 1079/77, 0,9052 ECU ; (b) as regards the reduced rate under Article 1 (3) of Regulation (EEC) No 1079/77, 0,7543 ECU.' 3 . The following paragraph is added to Article 7 : 'However, by derogation from the provisions of the previous paragraph, the amount to be leveid as from 2 April 1984 is that applicable for the 1984/85 milk marketing year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Article 7 of Regulation (EEC) No 1822/77 specifies that if the levy amount, expressed in units of account or in national currency, is changed the amount to be levied for the month or period of four weeks in progress is that applicable on the first day of that month or period of four weeks ; whereas the reason for the increase in the co-responsibility levy, from 2 % of the target price for milk to 3 % , intro ­ duced by Council Regulation (EEC) No 861 /84 was the pressing necessity to establish a direct link between the level of production of milk products and the potential for and cost of disposing of them ; whereas, in view of the importance of the public inte ­ rests involved, it is essential that this increase takes effect from the beginning of the milk year, fixed at 2 April 1984 by Council Regulation (EEC) No 854/84 of Ã  ) OJ No L 131 , 26 . 5 . 1977, p . 6 . 2) OJ No L 90, 1 . 4. 1984, p. 21 . 3) OJ No L 203 , 9 . 8 . 1977, p. 1 . &lt;) OJ No L 141 , 1 . 6 . 1983 , p. 46 . O OJ No L 89, 31 . 3 . 1984, p. 1 . 14. 4 . 84No L 102/30 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 April 1984. For the Commission Poul DALSAGER Member of the Commission